 
 
I 
108th CONGRESS
2d Session
H. R. 5247 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Rohrabacher (for himself, Mr. Berman, Ms. Kaptur, Mr. Shadegg, Mr. Shimkus, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committees on the Judiciary and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To encourage the promotion of democracy, free, fair, and transparent elections, and respect for human rights and the rule of law in Ukraine. 
 
 
1.Short titleThis Act may be cited as the Constantine Menges Ukraine Democracy and Fair Elections Act of 2004. 
2.FindingsCongress finds the following: 
(1)The United States supports the promotion of democracy, free, fair, and transparent elections, and respect for human rights and the rule of law in Ukraine consistent with the commitments of Ukraine as a member country of the Organization for Security and Cooperation in Europe (OSCE). 
(2)The United States has a vital interest in the independence and sovereignty of Ukraine and in its successful integration into the European community of democracies. 
(3)Elections conducted by the Government of Ukraine during the past ten years have not satisfied the criteria established for free, fair, and transparent elections consistent with OSCE and European democratic standards. 
(4)Georgiy Gongadze, Igor Alexandrov, and other independent journalists in Ukraine who supported democracy and published critical reports concerning governmental actions have been murdered or have disappeared and are presumed dead. 
(5)Former government officials of Ukraine have made credible allegations and produced evidence that top officials of the current government were involved in the disappearances. 
(6)The current Government of Ukraine, led by President Leonid D. Kuchma and Prime Minister Viktor Yanukovych— 
(A)systematically harasses and represses independent media and independent trade unions and journalists; 
(B)actively suppresses freedom of speech and expression and encourages a virtual blackout on national television stations of the main democratic opposition candidate; 
(C)uses police to block the transit by land of opposition candidates and refuses access for the airplane of the opposition candidates to land at city airports for campaign appearances; 
(D)uses state and city dump trucks and bulldozers to block access of voters to city squares for appearances by opposition candidates; 
(E)denies access of opposition candidates to rent government-owned auditoriums and public places for meetings with voters; and 
(F)denies postal service delivery of opposition campaign literature. 
(7)In spite of current and past statements by President Kuchma and Prime Minister Yanukovych that the up-coming presidential election will be free, fair, and transparent with an honest ballot count, the presidential election of October 1999, the national referendum of 2000, the parliamentary election of March 2002, and recent by-elections to Parliament and city mayoral races, including the mayoral race in Mukachevo in spring 2004, were determined by OSCE and other local and international observers to be fundamentally unfair. 
(8)These elections failed to meet OSCE standards for democratic elections as formulated in the 1990 Copenhagen Document, and were marred by significant abusive and illegal misconduct that was publicly approved at the highest levels of the government, including— 
(A)the harassment, arrest, and false disqualification of opposition candidates; 
(B)the arrest and beating by the police of members of Parliament who were acting as official precinct election observers; 
(C)the denial of equal and fair access by opposition candidates to the state-controlled television, radio, and print media, and the denial of the use of the postal system for sending opposition campaign mail to voters; 
(D)the seizure of equipment and property of independent nongovernmental organizations, radio stations, and press organizations and the harassment of their staff and management, causing several individuals to flee to foreign countries for their safety; 
(E)the implementation of voting and vote counting procedures that were neither transparent nor legal; and 
(F)the implementation of a campaign of intimidation directed against opposition activists, domestic election observer organizations, and opposition and independent media, including denying newsprint and access to printing plants to the independent media. 
(9)Dr. Constantine Menges, who died in July 2004, served as a senior official on the National Security Council under President Ronald Reagan and was a staunch anti-Communist, a friend of the peoples of Eastern European countries, and particularly supportive of Ukrainian independence. 
3.Declaration of policyCongress— 
(1)expresses its support for individuals and organizations in Ukraine that promote— 
(A)democracy, free, fair, and transparent elections, and respect for human rights and the rule of law in Ukraine; and 
(B)the integration of Ukraine into the European community of democracies; 
(2)expresses it grave concern over the murders and disappearances of independent journalists in Ukraine like Georgiy Gongadze, Igor Alexandrov, and others; 
(3)calls upon the President Kuchma and Prime Minister Yanukovych to cease persecution of political opponents and independent journalists and to cease harassment of individuals who try to exercise their rights to freedom of speech, expression, assembly, and association; 
(4)calls upon President Kuchma and Prime Minister Yanukovych to end the pattern of clear, gross, and uncorrected violations of relevant OSCE human dimension commitments and to respect the basic freedoms of speech, expression, assembly, and association; and 
(5)calls upon the Government of Ukraine to resolve the continuing constitutional and political crisis by assuring— 
(A)a free, fair, and transparent presidential election in 2004; 
(B)meaningful access by the political opposition to state-controlled media, including access to newsprint and printing plants; 
(C)full and uninterrupted access for the political opposition to postal delivery services; 
(D)unimpeded access by the political opposition to public auditoriums and other areas for gathering and meeting with voters; 
(E)unimpeded transit by road and air for opposition candidates; 
(F)modification of the electoral code in keeping with OSCE commitments; and 
(G)full freedom for international observers to monitor the election and ballot counting at local, regional, and national levels. 
4.Sense of Congress regarding multilateral cooperation concerning UkraineIt is the sense of Congress that the President should coordinate with other countries, particularly European countries, to formulate and implement a comprehensive and multilateral strategy to further the purposes of this Act, including, as appropriate, encouraging other countries to take measures with respect to Ukraine that are similar to the measures described in this Act. 
5.Sanctions against the Government of Ukraine 
(a)Application and timing of sanctionsUntil the President makes the determination that Ukraine meets all the requirements specified in subsection (b) and certifies such determination to the appropriate congressional committees, the President shall direct that the sanctions described in subsection (c) shall apply immediately with respect to Ukraine. 
(b)CertificationA certification under this subsection is a certification transmitted to the appropriate congressional committees of a determination made by the president that the following has occurred with respect to Ukraine: 
(1)The implementation of free, fair, and transparent elections for president and Parliament fully consistent with OSCE standards for democratic elections and in cooperation with relevant OSCE and Council of Europe institutions. 
(2)The cessation of all forms of harassment and repression against the media, independent trade unions, nongovernmental organizations, religious organizations, and the political opposition. 
(3)The withdrawal and cessation of politically motivated legal charges against opposition figures and independent journalists. 
(c)Sanctions described 
(1)Denial of entry into United StatesThe President shall direct the Secretary of Homeland Security to deny entry under section 212(f) of the Immigration and Nationality Act (8 U.S.C. 1182(f)) to the United States of any alien who— 
(A)is a senior government official in the current government of Ukraine; or 
(B)is a spouse, minor child, or agent of such an alien. 
(2)Seizure of assets in United StatesThe President shall direct the Office of Foreign Assets Control of the Department of the Treasury to identify and seize the personal assets or personal financial accounts in the United States obtained by improper or illicit means of any alien who— 
(A)is a senior government official in the current government of Ukraine; or 
(B)is a spouse, minor child, or agent of such an alien. 
(3)Prohibitions on loans and investmentThe President shall direct that— 
(A)no loan, credit guarantee, insurance, financing, or other similar financial assistance is provided on or after the date of the enactment of this Act by any agency of the United States, including by the Export-Import Bank of the United States and the Overseas Private Investment Corporation, to the Government of Ukraine (except with respect to the provision of humanitarian goods and agricultural or medical products); and 
(B)no funds made available to the Trade and Development Agency may be made available on or after the date of the enactment of this Act for any activity or project of the Agency in or for Ukraine.   
(4)International financial institutionsThe President shall direct the Secretary of the Treasury to instruct the United States executive director to each appropriate international financial institution in which the United States participates, to oppose and vote against the extension by each such institution of any loan or financial or technical assistance or grant to the Government of Ukraine (except for loans and assistance that serve humanitarian needs). 
(d)Waiver 
(1)In generalThe President may waive the application of subsection (c)(1), (c)(2), (c)(3), or (c)(4), or any combination of such subsections, if the President determines— 
(A)that it is in the national security interest of the United States to do so; 
(B)that a new president is elected in Ukraine in November 2004 who— 
(i)has corrected the abuses and election irregularities outlined under section 2; and 
(ii)has pledged to conduct a free, fair, and transparent election in the parliamentary election scheduled for March 2006; or 
(C)that in the case of the application any such subsection or combination of such subsections to an individual, such individual was not directly or indirectly involved in any of the abuses or election irregularities outlined under section 2. 
(2)CertificationIf the President exercises the waiver under paragraph (1), the President shall submit to the appropriate congressional committees a report containing the reasons for such waiver. 
6.Reports 
(a)Dates for submissionNot later than 90 days after the date of the enactment of this Act, and every year thereafter, the President shall transmit to the appropriate congressional committees a report containing the information required by subsection (b). In the case of the second and all subsequent reports, each such report shall contain such information with respect to the preceding 12-month period. 
(b)ContentsThe reports required by subsection (a) shall contain information regarding the following: 
(1)The personal assets and bank accounts of the current president, prime minister and other senior government officials of the Government of Ukraine that are located in the United States or other country, and, if such assets and accounts are determined to have been acquired through improper or illicit means, any actions the United States has taken to investigate and seize such assets and accounts and encourage such other country to take similar action. 
(2)The sale or delivery of weapons or weapons-related technologies from Ukraine to any country, the government of which the Secretary of State has determined, for purposes of section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App. 2405 (j)(1)), has repeatedly provided support for acts of international terrorism. 
(3)An identification of each country described in paragraph (2) and a detailed description of the weapons or weapons-related technologies involved in such sale. 
(4)An identification of the goods, services, credits, or other consideration received by Ukraine in exchange for the weapons or weapons-related technologies involved in such sale. 
(c)FormA report transmitted pursuant to subsection (a) shall be in unclassified form but may contain a classified annex. 
7.DefinitionsIn this Act: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate. 
(2)Senior government officialThe term senior government official means, with respect to Ukraine— 
(A)any official of the Government of Ukraine who is personally involved in the suppression of freedom and free, fair, and transparent elections in Ukraine, including judges, law enforcement personnel, prosecutors, regional governors, mayors, and administrators, including the president, prime minister, deputy prime ministers, government ministers, chairmen and members of state committees, including the Central Election Commission and regional and local election commissions, members of the Presidential Administration, members of Parliament, and the heads of the Security Services, State Tax Administration, and the State Customs Services; and 
(B)any other individual determined by the Secretary of State to be personally involved in the formulation or execution of policies or activities that are in contradiction of internationally recognized human rights and free, fair, and transparent elections standards. 
 
